The opinion of a majority of the court is that Willis substantially performed, and therefore, under Wood v.Casserleigh, 30 Colo. 287, 71 P. 360, 97 Am. St. Rep. 138, and City of St. Charles v. Stookey, 154 Fed. 772, 85 C.C.A. 494, 13 C. J. 691, he is entitled to specific performance, and, further, that, since he substantially performed, the allowance of one thousand shares granted to plaintiffs by the district court was erroneous. The claim that that number of shares were lost by plaintiffs on account of his failure to put up the securities with the bank cannot avail because the note was not at any time in the bank and so he was never delinquent.
The judgment is reversed with directions to enter judgment for defendant as herein indicated.
The costs in this court must be charged to plaintiffs in error. *Page 315